Third District Court of Appeal
                               State of Florida

                        Opinion filed October 6, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1945
                        Lower Tribunal No. 18-7005
                           ________________


                              Cecilia Lopez,
                                  Appellant,

                                     vs.

        Deutsche Bank National Trust Company, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     John Paul Arcia, P.A., and Michael Farrar, for appellant.

     Law Firm of Gary M. Singer, P.A., and Gary M. Singer (Fort
Lauderdale), for appellee McCormick 105, LLC.


Before FERNANDEZ, C.J., and LOGUE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.